Citation Nr: 1443035	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  12-33 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	James G. Fausone, Esq.


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran had active service from June 1964 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 and July 2010 rating decisions of the Department of Veterans Affairs (VA) regional office (RO) located in Nashville, Tennessee.

The Board notes that two earlier effective date issues were also addressed in the statement of the case.  However, the Board has no jurisdiction over these matters, as they were never appealed to the Board after the issuance of the statement of the case in November 2012.  Rather, the Veteran's Form 9 appeal reflects that his representative indicated that the Veteran was "only appealing" entitlement to service connection for sleep apnea - and the representative again reiterated on the cover sheet that the appeal was only for the sleep apnea claim.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

In July 2014, the Veteran requested an RO hearing with regard to a June 2014 RO decision that proposed determination of incompetency for VA disbursement purposes.  See 38 C.F.R. § 3.353(e) (2013).  Therefore, the Board refers this matter to the AOJ for said hearing.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he has sleep apnea that had its onset in service or that is otherwise related to his active service.  He asserts that he has experienced sleep difficulties since service.  See Correspondence, January 2011.  

The Board acknowledges that, in the alternative, the Veteran submitted an article in January 2011 in support of his claim regarding obesity being a risk factor for developing obstructive sleep apnea.  While the Board notes that the Veteran is not presently service-connected for obesity, he is not precluded from otherwise alleging that his sleep apnea had its onset in service due to his weight during his service, which was noted as 195 pounds at the time of his discharge examination (at five feet and nine inches height).

The Veteran's service treatment records are silent as to any notations regarding sleep apnea or sleep difficulties.  

The June 2010 rating decision reflects that the RO denied the Veteran's claim on the basis that, in short, the Veteran's service treatment records do not reflect any treatment for sleep apnea, and because the first medical record of complaint was 33 years post-service (in 2004).

The Veteran subsequently submitted a June 2010 lay statement from his wife (married since around 2007, see May 2011 VA PTSD examination report), in which she reported the Veteran's symptoms since she has known him.  A July 2010 rating decision continued the denial of the Veteran's claim, noting that her statement did not relate to the date of onset.

Subsequently, in January 2011, the Veteran submitted articles in support of his claim that indicate that a majority of sleep apnea cases go undiagnosed (in other words, in support of the Veteran's implicit contention that his sleep apnea may have gone undiagnosed for many years).  Also, as noted above, one article he submitted notes that obesity is a risk factor for obstructive sleep apnea, and in that regard, the Board acknowledges that the Veteran was 195 pounds at five feet and nine inches at the time of his discharge examination (whereas he was 345 pounds on admission to the VA hospital in July 2013).  Similarly, a September 22, 2011 VA medical center discharge note likewise notes that obesity is a risk factor for sleep apnea, and a prior August 2011 record notes diagnosed "obstructive sleep apnea/obesity hypoventilation syndrome."

In addition, a September 2011 VA treatment record notes that diabetes and hypertension may be risk factors for developing sleep apnea, and the Veteran is presently service connected for both diabetes and hypertension.

The Veteran was not provided with a VA examination regarding his claim.  In light of the above noted articles submitted by the Veteran regarding the etiology of sleep apnea, the notation in the Veteran's VA treatment records suggesting that sleep apnea may generally be related to diabetes or hypertension (for which he is service connected) or to obesity, and based on the Veteran's alleged symptoms since service, the Board finds that the low threshold requirement for a VA examination has been met, and, therefore, that this matter should be remanded so that the Veteran may be afforded a VA examination to address the nature and etiology of his sleep apnea, and to address the articles submitted by the Veteran in support of his claim.

In addition, June 2004 VA treatment records reflect that a sleep study was performed and a record was scanned into the CAPRI system.  On remand, copies of the scanned records, including any June 2004 sleep study record, should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice concerning how to substantiate his claim for service connection as secondary to a service-connected disability.

2.  Obtain copies of the scanned June 2004 pulmonary VA treatment records, including any sleep study report, and associate it with the claims file.  

3.  After the above development has been completed, schedule the Veteran for a VA examination to determine the current nature and the etiology of his sleep apnea.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, including the Virtual VA and VBMS records, and the examiner must note that the claims folder has been reviewed.  The examiner should indicate whether it is at least as likely as not (meaning likelihood of at least 50%) that the Veteran's sleep apnea condition:

a) Had its onset in service, or is otherwise related to service, or;

b) Was caused or aggravated (i.e., worsened) beyond the natural progress by his service-connected diabetes or hypertension.

c)  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's sleep apnea found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected diabetes or hypertension.

The examiner's attention is directed to the articles submitted by the Veteran in support of his contentions that sleep apnea can go undiagnosed for several years, and that obesity is a risk factor (i.e., suggesting it had its onset in service due to his weight, which was 195 pounds at the time of his separation examination; the Board emphasizes that the Veteran is not otherwise service-connected for obesity).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

4.  Then, readjudicate the Veteran's claim.  If his claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



